Barnes, Judge,
concurring specially.
I write separately because, although I reach the same result, I do not concur in the majority’s analysis. The defendant presented some evidence he was not negligent, which is sufficient to affirm the jury’s verdict. However, in order to affirm, it is only necessary to find that appellant’s one enumerated error is not valid grounds for reversing this case.
The majority’s opinion holds that Duckwitz failed to exercise ordinary care because he did not brake as soon as he saw Manor’s car approaching him with its left turn signal on. According to the majority, “Duckwitz admitted that he saw Manor’s left turn signal blinking and incorrectly assumed that he would be able to bike through the intersection before Manor made his turn.” The majority further holds that “it was Duckwitz, not Manor, who had more familiarity with the angle of the sun on this particular road at sunset,” even though Manor was facing the sun before the collision. We have held that “[o]ne who has the right-of-way may assume that others will obey the rules of the road absent some factual indicia that such is not the case.” (Emphasis supplied.) Cannon v. Street, 220 Ga. App. 212, 215 (3) (469 SE2d 343) (1996).
In Cannon, the defendant ran a red light and hit plaintiff’s car. The trial court granted summary judgment to the plaintiff as to liability, and the defendant argued on appeal that “plaintiff could have braked and prevented the collision altogether.” Id. at 214. We affirmed the partial summary judgment to plaintiff, holding that even if the plaintiff had seen the defendant coming, no evidence *548showed that plaintiff would have had any reason to anticipate that the defendant would fail to yield the right of way. Id. at 215. See Morgan v. Braasch, 214 Ga. App. 82, 85 (2) (446 SE2d 746) (1994).
Decided June 14, 1999.
Blackford & Blackford, Peter M. Blackford, Martin E. Valbuena, for appellant.
Downey & Cleveland, Richard A. Griggs, for appellee.
Stroud v. Woodruff, 183 Ga. App. 628, 629 (1) (359 SE2d 680) (1987), cited by the majority, is distinguishable. Evidence in that case showed that the defendant who had the right of way knew that he would not be able to see a car waiting to pull out of a side street, and that the driver of the car would not be able to see him. No such evidence exists in the case before us.
For these reasons, I do not concur in the analysis used by the majority but reach the same result.